Name: Commission Regulation (EC) NoÃ 1434/2005 of 1 September 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 2.9.2005 EN Official Journal of the European Union L 227/1 COMMISSION REGULATION (EC) No 1434/2005 of 1 September 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 2 September 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 September 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 1 September 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 66,0 999 66,0 0707 00 05 052 69,3 068 57,1 999 63,2 0709 90 70 052 84,9 999 84,9 0805 50 10 388 49,0 524 56,2 528 58,1 999 54,4 0806 10 10 052 80,4 220 167,2 400 195,8 624 122,3 999 141,4 0808 10 80 388 82,6 400 67,3 508 62,7 512 87,1 528 68,3 720 22,9 804 75,7 999 66,7 0808 20 50 052 97,2 388 92,3 512 9,6 528 37,7 624 114,6 800 152,8 999 84,0 0809 30 10, 0809 30 90 052 99,5 999 99,5 0809 40 05 052 125,8 066 76,4 093 42,5 098 42,5 624 112,6 999 80,0 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.